1
                                                                            FILED IN THE
2                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



3                                                                  Nov 29, 2018
                                                                         SEAN F. MCAVOY, CLERK

4

5                         UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                     No. 2:18-CR-00102-LRS-1

8                       Plaintiff,                 ORDER GRANTING
                                                   DEFENDANT’S MOTION TO
9    vs.                                           MODIFY CONDITIONS OF
                                                   RELEASE
10   JAMES STEIN-SHERIDAN SHELBY,
                                                   ECF No. 55
11                      Defendant.

12
           Before the Court is Defendant’s unopposed Motion to Modify Conditions
13
     of Release (ECF No. 55). For the reasons set forth in the motion;
14
           IT IS HEREBY ORDERED:
15
        1. The Motion to Modify Conditions of Release (ECF No. 55) is
16
           GRANTED.
17
        2. Defendant’s previously-imposed Special Condition of Release No. 14
18
           (ECF No. 31) shall be MODIFIED to read as follows: Defendant shall
19
           remain in the Eastern District of Washington; Kootenai County, Idaho;
20
           Bonner County, Idaho; and King County, Washington; while this case is
21

22   ORDER - 1
1        pending. Defendant may be present in other counties as needed for the

2        purpose of traveling to King County. By timely motion stating whether

3        opposing counsel and Pretrial Services object to the request, Defendant

4        may be permitted to travel outside this geographical area.

5      DATED November 29, 2018.

6                              s/Mary K. Dimke
                               MARY K. DIMKE
7                     UNITED STATES MAGISTRATE JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22   ORDER - 2
